          Case 1:19-cv-11708-PGG-SLC Document 59 Filed 03/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Pablo Solis et al.
                                      Plaintiff(s),

                                                                        19               11708         pgg
                                                                                  Civ.             (         )
                      - against -
                                                                        CLERK'S CERTIFICATE
53rd Street Partners LLC et al.                                             OF DEFAULT

                                    Defendant(s),
-------------------------------------------------------------X

                     I, RUBY J. KRAJICK, Clerk of the United States District Court for

the Southern District of New York, do hereby certify that this action was commenced on
12/20/2019
                        with the filing of a summons and complaint, a copy of the summons and
                                                      53rd Street Partners LLC and Robert Delledonne
complaint was served on defendant(s)
                             an agent of NYS Secretary of State and Janine Delledonne, respectively
by personally serving                                                                                            ,
                                                          1/13/20 and 1/10/20                 48 and 47
and proof of service was therefore filed on                                     , Doc. #(s)                      .

I further certify that the docket entries indicate that the defendant(s) has not filed an

answer or otherwise moved with respect to the complaint herein. The default of the

defendant(s) is/are hereby noted.

Dated: New York, New York

                            , 20                                       RUBY J. KRAJICK
                                                                         Clerk of Court


                                                                 By: _________________________
                                                                           Deputy Clerk




SD N Y W eb 3/2015
